--------------------------------------------------------------------------------

Exhibit 10.22
 
SETTLEMENT AND RELEASE AGREEMENT


This SETTLEMENT AND FULL RELEASE AGREEMENT, is entered into this 20th  day of
November, 2015 (the “Agreement”) by and between: (i) Administración de Seguros
de Salud de Puerto Rico (“ASES”), a public corporation of the Commonwealth of
Puerto Rico with its physical address at Urbanización Caribe 1552, Avenida Ponce
de León, Sec. el Cinco, Río Piedras, San Juan, Puerto Rico, represented by its
Executive Director, Ricardo A. Rivera Cardona, and (ii) Triple-S Management
Corporation (“Triple S Management”) a corporation duly organized and authorized
to conduct business in Puerto Rico, having a place of business located at #1441
F.D. Roosevelt Avenue, San Juan, Puerto Rico 00921, represented in this act by
its Chief Operating Officer Roberto Garcia-Rodríguez, on behalf of its wholly
owned subsidiaries (iii) Triple S Advantage, Inc. (“Triple S Advantage ”),
previously known as American Health Inc., doing business as American Health
Medicare, a for-profit insurance company organized and existing under the laws
of the Commonwealth of Puerto Rico with its physical address at Triple-S
Advantage Building, 3rd floor, Metro Office Park Lot 18, Guaynabo, Puerto Rico,
represented by its President, Madeline Hernández Urquiza and (iv) Triple S
Salud, Inc. (“Triple S Salud”) a for-profit insurance company organized and
existing under the laws of the Commonwealth of Puerto Rico with its physical
address at 1441 FD. Roosevelt Ave., 4th floor, Guaynabo, Puerto Rico,
represented by its President, Pablo Almodóvar Scalley. Triple S Management,
Triple S Advantage and Triple S Salud collectively will be referred herein as
“Triple S”. ASES, Triple S Management, Triple S Advantage and Triple S Salud
collectively will be referred herein as the “Parties”.


WHEREAS, on or about February 11, 2014, ASES issued a “Notice of Intention of
Imposition of Sanctions” (the “Notice of Intention”) against Triple S Salud and
Triple S Advantage pursuant to Sections 16 (Records Maintenance and Audit
Rights), 17 (Confidentiality), 19 (Subcontracts and Provider Agreements for
Covered Services), 21 (Intermediate Sanctions), and 26 (Compliance with
Applicable Laws) of Contract Number 2015-00076, for allegedly compromising the
confidentiality of Medicare Platino members’ health information (hereinafter,
the “Incidents”).


WHEREAS, besides the Incidents contained in the aforementioned Notice of
Intention of Imposition of Sanctions issued by ASES, both entities Triple S
Salud and Triple S Advantage have notified other Incidents to ASES.


WHEREAS, this Agreement is limited to the Incidents contained in the Notice of
Intention of Imposition of Sanctions and all Incidents that have been notified
to ASES by Triple S, up to and including the date of execution of this
Agreement.


WHEREAS, The Parties wish to resolve their dispute without further delay and
without incurring in any further litigations expenses.
 
Page 1 of 5

--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the agreements, promises, and warranties
herein and for other good and valuable consideration, the receipt and
sufficiency of which is acknowledged, the Parties agree as follows:
 

1. Without any admission of liability by any of the Parties hereto, ASES and
Triple S settle and close any and all issues, investigations, potential fines,
fines, sanctions, corrective action plans, claims, lawsuits controversies or
disputes, arising out of, due to, or in any way related or that could be related
to any and all of the events giving rise to the issuance of the Notice of
Intention and any and all Incidents notified or reported to ASES as of the date
of this Agreement which are incorporated into this Agreement by this reference
and attached hereto as Exhibit 1.




2. Upon the signing of this Agreement, Triple S waives the procedural rights
granted under ASES’ Regulation for the Imposition of Fines and Economic
Sanctions and to Establish the Procedure to Resolve and Adjudicate the Related
Complaints, Regulation Num. 8446 of February 3rd, 2014 and effective on March 3,
2014 (“Regulation 8446”), including but not limited to notice, hearing, and
appeal procedures, with respect to the settled amount and solely with respect to
the Incidents detailed in Exhibit 1.




3. In consideration of, and subject to the mutual promises and covenants stated
in this Agreement, Triple S agrees to make a payment in the sum of One Million
Five Hundred Thousand Dollars ($1,500,000.00), (the “Payment”) in favor of ASES
in full accord and satisfaction and settlement of any and all Incidents detailed
in Exhibit 1, and any and all allegations, imputations, potential violation,
arguments and conclusions known or unknown, fixed or contingent, or which may
hereafter accrue or otherwise be accrued, on account of, or which may in any way
arise out of the  Notice of Intention and Incidents detailed in Exhibit 1 until
today (the “Payment”). The Payment shall be made by check to the order of ASES
from a bank doing business in the Commonwealth of Puerto Rico.




4. Triple S shall deliver the Payment to ASES within five (5) working days
following the execution of this Agreement.  Should said execution be completed
in different dates, the five (5) working days term shall start to accrue on the
date that all Parties have signed this Agreement.




5. This Agreement does not include incidents occurring or notified to ASES after
the date of execution of this Agreement. Triple S may be subject to fines and/or
sanctions for any Incident not included in the list provided in Exhibit 1, and
subject to the terms and provisions of Regulation 8446 and the Puerto Rico
Administrative Uniform Procedures Act.  In any such future proceeding initiated
by ASES, and except as otherwise prescribed by law or regulation, ASES may not
use in any way or form or, make reference to this Agreement, the Notice of
Intention, or any of the Incidents detailed in Exhibit 1.

 
Page 2 of 5

--------------------------------------------------------------------------------

6. In consideration of, and subject to the mutual promises and covenants stated
in this Agreement, and upon receipt of the Payment, forthwith ASES agrees to
desist from issuing or imposing the fines and/or sanctions intended in the
Notice of Intention, and/or any investigation, corrective action plan or any
other measure related to or deriving from such Notice of Intention. ASES will
also close and dismiss with prejudice all files related to the Notice of
Intention and to the Incidents included in Exhibit 1, and terminate the
investigative process in relation to such Incidents.




7. ASES represents and warrants that there are no other pending or threatened
investigation, notices of sanctions, fines, claims or judicial, administrative,
extrajudicial actions, or actions of any kind against to or involving Triple S
and its affiliates, derived from or related to the facts alleged in the Notice
of Intention and/or the Incidents included in Exhibit 1.




8. This Agreement will be construed under the laws of the Commonwealth of Puerto
Rico and any applicable federal law or regulation.  In the event that a court
with jurisdiction finds any part, clause, or obligation in this document to be
null, invalid, or unenforceable, the remainder of the Agreement will continue to
be in full force and effect.




9. Every one of the parts of this Agreement is binding upon the Parties and upon
their heirs, assigns, successors, stockholders, parent companies, subsidiaries,
principals, agents, employees, partners, insurance companies, and other persons
or entities that in any way relate to the signatories.




10. This Agreement may be executed in counterparts and every one of the copies
will be deemed an original.  In turn, every one of the originals will jointly be
deemed one identical Agreement.




11. This Agreement may be amended only by an instrument in writing signed by
each of the Parties.

 

12. Unless otherwise required by law, this Agreement does not constitute
admissible evidence for any purpose in any proceeding or legal matter, except
for the limited purpose of enforcing its provisions.




13. ASES agrees that it will not use in any way or form or, make reference to
this Agreement, the Notice of Intention or any of the Incidents detailed in
Exhibit 1, in its current or future contractual relationship with Triple S or in
any future Request for Proposal, bid or similar proceeding originated, created
or administered by ASES.

 
Page 3 of 5

--------------------------------------------------------------------------------

14. This Agreement does not modify, alter, change, or otherwise amend or novate
the terms and conditions of the current agreements Triple S and its affiliates
have with ASES for the provision of services under Government Health Plan or the
Medicare Platino program. In addition, neither this Agreement, the Notice of
Intention nor the Incidents detailed in Exhibit 1 will be used to interpret or
construe the terms and provisions of current and future contracts between ASES
and Triple-S and its affiliates.




15. The Parties acknowledge to have carefully read, discussed, and understood
the aspects and terms of this Agreement, including its final and binding
effects, with their respective legal counsel. The Parties further concede that
they are not relying on statements made by any of the Parties, their agents,
representatives, or counsel, and that this Agreement constitutes the entire
agreement between the parties, superseding all prior agreements, representations
and understanding of the Parties, written or oral, relating exclusively to the
subject matter of the Notice of Intention and subsequent Incidents included in
Exhibit 1. The Parties have freely and voluntarily entered into this Agreement,
without any coercion or intimidation.  Accordingly, the language used in this
Agreement will be deemed the language chosen by all Parties to express their
mutual intent.




16. Any statement, promise, understanding, representation or agreement that is
not included in the written text of this Agreement, shall be null and void and
shall be superseded by this Agreement.




17. If any of the Parties fail to comply with the terms of this Agreement and
obliges the other party to seek judicial relief to enforce it, the party so
obliged will be entitled to a reimbursement from the defaulting party of the
expenses, costs, and attorneys’ fees in which it incurs to assert its rights.




18. Each party to this Agreement shall bear its own legal and other costs
incurred in connection with this matter, including the preparation and
performance of this Agreement.

 

19. The Parties acknowledge that every one of these stipulated clauses is
important and that without any of them, the Parties would not have entered into
this Agreement.




20. The Parties represent and warrant that: (i) they each have full power and
authority to take, and have taken, all action necessary to execute and deliver
this Agreement and any other documents required or permitted to be executed or
delivered by them in connection with the transactions contemplated hereby, and
to fulfill their obligations hereunder; (ii) no notices to, or consents,
authorizations or approvals of, any person or entity are required for the
execution, delivery and performance of this Agreement; and (iii) this Agreement
has been duly executed and delivered by them in accordance with the terms
hereof.

 
Page 4 of 5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives, as of the date and year first above
written.


Administración de Seguros de Salud de Puerto Rico
Triple S Management
   
By:
/s/ Ricardo A. Rivera-Cardona  
By:
/s/ Roberto Garcia-Rodriguez  
Ricardo A. Rivera Cardona
Roberto Garcia-Rodriguez
Executive Director
Chief Operating Officer
Date:
 11/20/2015  
Date:
 11/20/2015        
Triple S Salud, Inc.
     
By:
/s/ Pablo Almodóvar-Scalley    
Pablo Almodóvar Scalley
 
President & CEO
 
Date:
 11/20/2015        
Triple S Advantage, Inc.
     
By:
/s/ Madeline Hernandez Urquiza    
Madeline Hernandez-Urquiza
 
President & CEO
 
Date:
 11/20/2015  

 
 
Page 5 of 5

--------------------------------------------------------------------------------